DETAILED ACTION
	The response dated 9/29/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,526,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims include the limitations of the currently pending claims but vary in scope (generally the issued claims are narrower than the pending claims but anticipate the pending claims).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 18-23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,150,612 to Pham.
Regarding claim 1 Pham discloses a system, comprising: a portable support structure (see figure 1) for holding at least one portable container (28) of bulk material at a position proximate a blender inlet, the portable container of bulk material being separate from the support structure, wherein the support structure comprises: a frame (see figure 11) for receiving and holding the at least one portable container thereon; wherein the at least one portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container (silos 28 are modular and can be removed/replaced); and a gravity feed outlet (see figure 3) positioned within the frame for routing the bulk material from the at least one portable container directly into the blender inlet without routing the bulk material onto a conveyor.
Regarding claim 2 Pham discloses the portable container of bulk material is transportable with respect to the support structure (silos are moveable and connected to frame).
Regarding claim 3 Pham discloses the portable container of bulk material is transportable with respect to the support structure while holding bulk material therein.  Silos 28 can contain material.
Regarding claim 4 Pham discloses the support structure further comprises a locator feature (see figure 14 showing silo attachments) disposed on the frame to receive a corresponding engagement feature of the at least one portable container of bulk material.
Regarding claim 5 Pham discloses the locator feature is disposed proximate an upper face of the frame (see figure 14).
Regarding claim 6 Pham discloses a blender (79-5) having the blender inlet and a mixing compartment for mixing the bulk material with additives to generate a treatment fluid (see figure 3).
Regarding claim 7 Pham discloses the support structure is removably disposed over the blender inlet of the blender (see figure 3).
Regarding claim 8 Pham discloses the support structure comprises outriggers (compare figure 10 with figure 11).
Regarding claim 9 Pham discloses the gravity feed outlet routes the bulk material directly into the blender inlet without the use of additional pneumatic or mechanical conveyance equipment (see figure 3).
Regarding claim 10 Pham discloses the gravity feed outlet comprises a chute extending downward from the frame to a position in or directly above the blender inlet (see figure 3).
Regarding claim 11 Pham discloses the support structure comprises: the frame for receiving and holding at least one additional portable containers of bulk material (see figure 1 showing 4 silos); and at least one additional corresponding gravity feed outlets  positioned within the frame, each of the additional gravity feed outlets being positioned to route the bulk material from a corresponding one of the additional portable containers on the frame directly into the blender inlet (outlet for each silo).
Regarding claim 12 Pham discloses the additional gravity feed outlets are each angled to direct the bulk material from the corresponding additional portable containers directly into the blender inlet (see figure 3).
Regarding claim 13 Pham discloses the support structure is transportable on a trailer and comprises engagement features for interfacing with a hoisting mechanism (see e.g., figure 11, any of the upper beams are capable of interfacing with a hoist).
Regarding claim 14 Pham discloses the support structure is integrated into a trailer unit (figure 11).
Regarding claim 18 Pham discloses the support structure further comprises a sensor for detecting a fill level of bulk material (col. 13 lines 18-25).
Regarding claim 19 Pham discloses the support structure is communicatively coupled to a control system for controlling a process of filling the blender inlet (col. 10 lines 35-40).
Regarding claim 20 Pham discloses the support structure further comprises a hopper coupled to the frame, wherein the hopper directs bulk material into the gravity feed outlet (figure 3).
Regarding claim 21 Pham discloses the portable container of bulk material (28).
Regarding claim 22 Pham discloses a method, comprising: receiving and holding at least one portable container of bulk material on a frame of a portable support structure (28 on base), wherein the support structure holds the portable container of bulk material at a position proximate a blender inlet via a portable support structure (figure 3), wherein the portable container of bulk material is separate from the support structure, wherein the at least one portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container (silos 28 are modular and can be removed/replaced); and routing the bulk material from the at least one portable container directly into the blender inlet via a gravity feed outlet of the support structure, wherein the gravity feed outlet is positioned within the frame (col. 10 lines 35-40).
Regarding claim 23 Pham discloses transporting the portable container of bulk material with respect to the support structure (installing 28, see figure 11).
Regarding claim 25 Pham discloses receiving and holding at least one other portable container of bulk material on the frame while the at least one portable container is still on the frame; and routing the bulk material from the at least one other portable container directly into the blender inlet such that a steady flow of bulk material is maintained to the blender inlet (four silos 28).
Regarding claim 26 Pham discloses the blender inlet is an opening in the mixing compartment of the blender where the bulk material is mixed with additives to generate a treatment fluid (figure 3).
Regarding claim 27 Pham discloses the blender inlet is a hopper disposed on the blender for routing the bulk material to the mixing compartment (figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,725,233 to Oren in view of Pham.
Regarding claim 1 Oren discloses a system, comprising: a portable support structure (figure 5) for holding at least one portable container (10) of bulk material at a position proximate a blender inlet, the portable container of bulk material being separate from the support structure, wherein the support structure comprises: a frame (figure 5) for receiving and holding the at least one portable container thereon, wherein the at least one portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container (containers 10 are readily swapped out as necessary); and a gravity feed outlet (84, figure 5) positioned within the frame for routing the bulk material from the at least one portable container directly into the blender inlet.
Oren does not disclose a gravity feed outlet positioned within the frame for routing the bulk material from the at least one portable container directly into the blender inlet without routing the bulk material onto a conveyor as Oren deposits the material onto a conveyor.
Pham teaches a system including a gravity feed outlet positioned within the frame for routing the bulk material from the at least one portable container directly into the blender inlet without routing the bulk material onto a conveyor as Oren deposits the material onto a conveyor (see figure 3) in order to provide a controllable flow to the blender and facilitate the use of a modular blender (see figure 3 and col. 10 lines 25-40).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Oren to include a gravity feed outlet positioned within the frame for routing the bulk material from the at least one portable container directly into the blender inlet without routing the bulk material onto a conveyor as Oren deposits the material onto a conveyor, as taught by Pham, in order to provide a controllable flow to the blender and facilitate the use of a modular blender.  Furthermore, doing so merely entails substituting one known output arrangement for another to yield predictable results.
Regarding claim 2 Oren discloses the portable container of bulk material is transportable with respect to the support structure (10 relative to base).
Regarding claim 3 Oren discloses the portable container of bulk material is transportable with respect to the support structure while holding bulk material therein (col. 9 lines 8-15).
Regarding claim 4 Oren discloses the support structure further comprises a locator feature (72/74) disposed on the frame to receive a corresponding engagement feature of the at least one portable container of bulk material.
Regarding claim 5 Oren discloses the locator feature is disposed proximate an upper face of the frame (figure 5).
Regarding claim 9 Oren discloses the gravity feed outlet routes the bulk material directly into the blender inlet without the use of additional pneumatic or mechanical conveyance equipment (see figure 5).  Oren is capable of performing this function as the blender itself is not required by the claim, only the capability to route material directly to a blender.  See MPEP 2114.
Regarding claim 10 Oren discloses the gravity feed outlet comprises a chute extending downward from the frame to a position in or directly above the blender inlet (figure 5 and claim 9 above).
Regarding claim 11 Oren discloses the support structure comprises: the frame for receiving and holding at least one additional portable containers of bulk material (figure 9); and at least one additional gravity feed outlets including the gravity feed outlet positioned within the frame, each of the additional gravity feed outlets being positioned to route the bulk material from a corresponding one of the plurality of portable containers on the frame directly into the blender inlet (figure 9).
Regarding claim 12 Oren discloses the plurality of gravity feed outlets are each angled to direct the bulk material from the corresponding plurality of portable containers directly into the blender inlet (figure 5 and 9).
Regarding claim 13 Oren discloses the support structure is transportable on a trailer and comprises engagement features for interfacing with a hoisting mechanism (figure 10 and col. 13 lines 25-30, see similar discussion above with respect to Pham).
Regarding claim 14 Oren discloses the support structure is integrated into a trailer unit (figure 10 and col. 13 lines 25-30).
Regarding claim 15 Oren discloses the support structure further comprises a gate actuator (78) for selectively actuating a discharge gate of the at least one portable container for releasing the bulk material from the at least one portable container into the gravity feed outlet (col. 12 lines 1-8).
Regarding claim 16 Oren discloses the gate actuator is proximate an upper face of the frame above the gravity feed outlet, and wherein the gate actuator is separate from the discharge gate of the at least one portable container (see figure 5).
Regarding claim 20 Oren discloses the support structure further comprises a hopper (84) coupled to the frame, wherein the hopper directs bulk material into the gravity feed outlet (figure 5).
Regarding claim 21 Oren discloses the portable container (10) of bulk material.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of US 2013/0142601 to McIver.
Regarding claim 17 Pham discloses all the limitations of the claim except an indicator comprising a light disposed on the frame; and a controller communicatively coupled to the gate actuator, wherein the controller sends control signals to operate the gate actuator for opening or closing the discharge gate of the at least one portable container, and wherein the light indicates whether the discharge gate of the at least one portable container is open or closed.
McIver teaches storage and metering system including an indicator comprising a light disposed on the frame (LED sign, para 0056); and a controller (para 0054) communicatively coupled to the gate actuator, wherein the controller sends control signals to operate the gate actuator for opening or closing the discharge gate of the at least one portable container, and wherein the light indicates whether the discharge gate of the at least one portable container is open or closed (if contents of the container are decreasing gate is open) in order to indicate the contents and fill level of each container.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham to include an indicator comprising a light disposed on the frame; and a controller communicatively coupled to the gate actuator, wherein the controller sends control signals to operate the gate actuator for opening or closing the discharge gate of the at least one portable container, and wherein the light indicates whether the discharge gate of the at least one portable container is open or closed, as taught by McIver, in order to indicate the contents and fill level of each container.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Oren.
Pham discloses all the limitations of the claim except holding the bulk material within the portable container while transporting the portable container with respect to the support structure. 
Oren teaches holding the bulk material within the portable container while transporting the portable container (col. 9 lines 8-15) with respect to the support structure to facilitate easy transportation and storage of proppant or other well materials (col. 7 lines 40-43).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham to include holding the bulk material within the portable container while transporting the portable container with respect to the support structure, as taught by Oren, to facilitate easy transportation and storage of proppant or other well materials.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham or Oren in view of Pham.
Both Pham and Oren combined with Pham (as discussed above) disclose all the features the claim except an angle of inclination relative to a horizontal plane for each of the additional gravity feed outlets is between 25 and 55 degrees as both references are silent regarding the specific angle.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham or Oren in view of Pham to include an angle of inclination relative to a horizontal plane for each of the plurality of gravity feed outlets is between 25 and 55 degrees because each references shows an angle of inclination and it is well known in gravity feed systems to use angle greater than the angle of repose of the material being handled to ensure proper gravity feeding and prevent clogging of the outlet.

Response to Arguments
Applicant's arguments filed 9/29/2022 with respect to Pham have been fully considered but they are not persuasive.  Applicant argued that Pham does not show the portable container is separate from the support structure and is not supported on the frame such that it is selectively removeable and replaceable.  Examiner disagrees and maintains that the modular nature of the silos means they are readily interchangeable and thus reads on the limitations in question.  Examiner does not disagree that Pham does not include swapping out empty containers for full ones (as the silos are installed empty and then filled/refilled in place) but this is a feature of use rather than a structural difference between the claimed apparatus and the prior art.
With respect to Oren, Applicant’s remarks are persuasive and thus the anticipation rejection has been withdrawn but a new obviousness rejections relying on Oren in view of Pham has been made as set forth the above.
With respect to the double patenting rejection, Applicant stated that a terminal disclaimer was filed, but at this time no terminal disclaimer appears in the record and thus the double patenting rejection has been maintained at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652